DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro (US 20180284014 A1) in view of Izeki (JP 2003240712 A) and Labib (US 20150343386 A1).
With regards to claims 1 and 10, Suehiro discloses a functional water concentration sensor comprising: a light source 10 which emits ultraviolet light; a container 40 including an entry window 41 through which the ultraviolet light enters and an exit window 42 through which the ultraviolet light that has entered the container through the entry window exits, the container being capable of holding functional water having a pH between 6 and 9 (Note: it has been held that the recitation that an element is “capable of” performing a function is no a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.), inclusive, and containing hypochlorous acid (column 4, lines 29-20); a light-receiving element 30 which includes a light-receiving surface facing the exit window and outputs an output signal according to an amount of light incident on the light-receiving surface; and a signal processor 50.  Suehiro does not specifically teach wherein the signal processor calculates a concentration of the hypochlorite in the functional water based on the output signal, calculates percentages of the hypochlorous acid and the hypochlorite in the functional water based on the pH of the functional water and a dissociation constant of the hypochlorous acid, and calculates a concentration of the hypochlorous acid in the functional water based on the concentration of the hypochlorite calculated and the percentages calculated. However, the claimed calculations were generally known and taught by Izeki [0048-0063] including the relationship of the dissociation constant as described by Labib [0074-0075]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Suehiro with the claimed processor in order to perform the desired analysis. 
With regards to claims 2, 5, and 9, Suehiro does not teach the claimed temperature meters or pH meter. Nevertheless, those skilled in the art appreciate that the concentrations of hypochlorous 
With regards to claims 3, 4, and 6, Izeki teaches wherein the pH can vary depending upon the sample [0048-0063] and further teaches a pH adjuster [0012] to more easily obtain measurements [0022].
With regards to claims 7 and 8, the combination of Suehiro, Izeki and Labib does not specify the claimed pH adjuster. Nevertheless, the claimed pH adjuster was already known in the art and used to improve measurements. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Suehiro, Izeki and Labib with the claimed pH adjuster.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884